Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacqueline Stough on 9/9/21. 

On The Claims:
Please amend claim 1, claim 7 and claim 13 as follows:

.  (Currently Amended) A mobile device for communication with an information handling system, the mobile device comprising:
an out-of-band network controller configured to interface with a hardware processor of the mobile device; and
the hardware processor that receives an out-of-band request for diagnosis from an agent included in the information handling system in a service mode, wherein the hardware processor is configured to: 
diagnose the information handling system based on the out-of-band request, and execute a routine to troubleshoot the information handling system based on results of the diagnosisto deploy 
prior to deployment of the operating system image, determine whether the operating system image is bootable on the information handling system, and in response to the operating system image is and 
communicate with the agent in the information handling system via a pre-boot encrypted network access at a system basic input/output system level in response to receiving a signal indicating an issue with the information handling system, wherein the mobile device is connected to the information handling system via an access point of a local area network. 


7.  (Currently Amended)  A method comprising:
receiving, by a mobile device, at least one out-of-band request for a diagnosis from an agent of an information handling system in a service mode, wherein the agent initiates a pre-boot network access at a system basic input/output level with the mobile device upon detecting an issueby the agent in the 
diagnosing the information handling system in response to the out-of-band request; 
executing a routine to troubleshoot the information handling system based on results of the diagnosing the information handling system, wherein the routine to troubleshoot the information handling system includes deploying an operating system image to the information handling system;
determining whether the operating system image is bootable or not bootable on the information handling system prior to deploying the operating system image;
determining that the operating system image is not bootable;
in response to the determining that the operating system image is not bootable, customizing the operating system image to make it bootable on the information handling system.


13.  (Currently Amended) A method comprising:
provisioning, by an agent, between an information handling system and a mobile device, wherein the provisioning allows the mobile device to discover and manage the information handling system, wherein the agent has a pre-boot network access at a basic input/output system level with the mobile device, and wherein after provisioning, data regarding the information handling system appears in an interface of the mobile device;

executing an exception handling routine in response to detecting the exception, wherein the exception handling routine includes initiating the information handling system into a service mode that includes booting the information handling system into a pre-operating system network boot;
establishing a connection between the information handling system and the mobile device, wherein the mobile device includes a remote system manager, wherein the mobile device and the information handling system are connected to an access point of a local area network, and wherein the connection is initiated by the agent upon detecting an issue 
transmitting at least one out-of-band request for diagnosis to the mobile device, wherein the out-of-band request is associated with the exception;
receiving a response from the mobile device to the out-of-band request for the diagnosis that a routine for diagnosing the exception; 
enabling the mobile device to execute the routine for the diagnosis in the information handling system, wherein the routine includes deploying an operating system image to the information handling system;
determining whether the operating system image is bootable or not bootable on the information handling system prior to deploying the operating system image;
determining that the operating system image is not bootable;
determining that the operating system image is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186